Citation Nr: 1110703	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to October 23, 2009, and in excess of 40 percent since October 23, 2009, for degenerative disc disease at the L4-L5 level.

2.  Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  The Veteran was awarded an increased evaluation of 40 percent for his service-connected lumbar spine disability during the pendency of the claim.  (July 2010 rating decision.)  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought. Therefore the Board concludes that the issue of entitlement to a higher rating for degenerative disc disease at L4-L5 level remains before the Board.

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable as result of his lumbar spine and right knee disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The case was last remanded in November 2010 for a copy of a July 2010 supplemental statement of the case (SSOC) to be resent to the Veteran at his correct address.  A review of the record indicates that the SSOC was resent in November 2010; telephone contact with the Veteran in December 2010 shows that the Veteran received the SSOC.  Therefore, the Board's remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of cancer of the throat was referred to the Agency of Original Jurisdiction (AOJ) in the Board's November 2010 Remand.  It does not appear that any action has been taken on that issue; therefore, the Board again refers that issue to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 23, 2009, the Veteran's service-connected lumbar spine disability was manifested by forward flexion no worse than 50 degrees; no associated neurologic abnormalities; and no incapacitating episodes.

2.  Since October 23, 2009, the Veteran's service-connected lumbar spine disability is manifested by forward flexion no worse than 30 degrees; no associated neurologic abnormalities; and no incapacitating episodes.

3.  The Veteran's service-connected right knee disability is manifested by forward flexion no worse than 100 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease at L4-L5 level prior to October 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5242 (2010).

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease at L4-L5 level since October 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).
3.  The criteria for a rating in excess of 10 percent for Osgood-Schlatter's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in October 2004 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  An undated letter following the Board's August 2009 remand in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the undated correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

The timing defect of this additional correspondence was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case, most recently in July 2010.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran.  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in December 2004, November 2006 and October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Veteran's lumbar spine claim has been staged by the RO; no staged rating is warranted for the Veteran's right knee claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	A.  Spine

The Veteran contends that he is entitled to a rating in excess of 20 percent prior to October 23, 2009, and in excess of 40 percent from October 23, 2009, for the service-connected degenerative disc disease at the L4-L5 level due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The General Rating Formula is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the aria of the spine affected by residuals of injury or disease.  A note calls for evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the new General Rating Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is for application when there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in December 2004.  Examination revealed moderate muscle atrophy; no paraspinal muscle spasm; negative straight leg raise bilaterally; motor with weakness but otherwise intact; intact sensory; and deep tendon reflexes of 4+ and equal bilaterally.  Range of motion testing was difficult with bending as the Veteran was unstable and had a moderate cough and sputum production; grossly range of motion appeared within normal limits.  The examiner opined that the Veteran's lumbar spine disability did not appear to have worsened.  In the Veteran's May 2005 notice of disagreement he reported that he was in a wheelchair at the time of the December 2004 examination; a lay statement from a friend confirms that the Veteran was in a wheelchair.

The Veteran was afforded a second VA examination in November 2006.  He reported progressively worse pain.  There were no incapacitating episodes in the last 12 months.  There were no associated neurological abnormalities such as urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He had daily pain that was severe and constant.  He had radiating stiff pain into the right thigh and leg.  The Veteran had weekly flare-ups that were severe and lasted for hours.  He had increased pain during flare-ups.  Examination revealed no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture, head position, and gait were normal.  The spine was symmetric in appearance.  There were no abnormal spine curvatures.  Motor examination revealed strength of 5/5 bilaterally throughout the Veteran's lower extremities.  Sensory examination was normal of 2/2 bilaterally to vibration, pinprick, light touch, and position sense.  Reflexes were normal of 2+ bilaterally throughout lower extremities.  There was no ankylosis.  

Range of motion testing revealed active and passive forward flexion of 50 degrees with pain beginning at 40 degrees.  The Veteran had pain, but no loss of motion, after repetition.  Active and passive extension was to 20 degrees with pain on active motion beginning at 15 degrees.  There was no pain or additional loss of motion after repetition.  Active and passive lateral flexion was to 30 degrees with pain on active motion; there was no pain or loss of motion after repetition.  Active and passive lateral rotation was also to 30 degrees with no pain; there was no pain or loss of motion after repetition.  Lasegue's sign was negative.  The Veteran was retired due to larynx cancer.  The Veteran's disability had a mild effect on chores and exercise and a moderate effect on shopping.  

The Veteran was afforded a third VA examination in October 2009.  The Veteran reported increased pain at night and in the morning; loss of motion; and increased radicular symptoms.  There was no urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  The Veteran had associated neurologic abnormalities of numbness and paresthesias; however, diagnosis regarding any nerve impairment was not given.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He had daily pain that was severe and constant.  It radiated to both legs and feet; the pain was described as numbness and "coolness."  He reported over 300 incapacitating episodes over the past 12 months that lasted for hours; no physician prescribed bed rest was indicated.  Posture and head position were normal; the spine was symmetrical in appearance; and gait was antalgic with a slowed cadence.  There were no abnormal spine curvatures.  There was no spasm, atrophy, or weakness, but there was bilateral guarding, pain with motion, and tenderness.  Tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination revealed strength of 4./5 in left hip extension; knee flexion and extension were 4/5 on the left and 5/5 on the right; ankle dorsiflexion was 5/5 on the left; ankle plantar flexion was 4/5 on the left and 5/5 on the right; and great toe extension was 4/5 on the left and 5/5 on the right.  Muscle tone was normal and there was no atrophy.  Sensory examination was normal of 2/2 bilaterally for light touch and position sense.  Reflexes were normal of 2+ bilaterally for the lower extremities.  

Range of motion testing revealed flexion of 30 degrees; extension of zero degrees; lateral flexion of 10 degrees bilaterally; and lateral rotation of 10 degrees bilaterally.  There was objective evidence of pain on motion, including following repetition of motion.  There was no additional loss of motion following repetition.  Lasegue's sign was negative.  The Veteran was still retired.  His lumbar spine disability had a moderate effect on chores, shopping, traveling, feeding, bathing, and toileting; a severe effect on exercise, recreation, dressing, and grooming; and prevented sports.  The examiner opined that the Veteran's current disability was moderate to severe.

VA treatment records dated through 2009 reflect the Veteran's complaints of lumbar spine pain and do not show any associated neurologic abnormalities or incapacitating episodes.  They also do not show any periods of physician prescribed bed rest.

Period prior to October 23, 2009

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent prior to October 23, 2009, is not warranted.  Although no ranges of motion were documented at the December 2004 examination, the Veteran's forward flexion was to 50 degrees in November 2006.  The Veteran's flexion shown at the November 2006 examination does not equate to 30 degrees or less even when taking into account the Veteran's complaints of pain on motion.  The Board acknowledges the limitations that his disability has on his daily activities and the constant pain that he experiences.  Nevertheless, the Board reiterates that the Veteran's range of motion does not meet the criteria for the next highest rating, even when taking into account his pain on motion.

Additionally, the evidence does not show that the Veteran has any associated neurologic abnormalities for which a separate rating may be granted.  As a consequence, there is no indication that a higher rating due to IVDS is justified, given the lack of any evidence of incapacitating episodes, as defined above.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's degenerative disc disease at the L4-L5 level warrants a rating in excess of 20 percent prior to October 2009.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 40 percent for this service-connected disability for this time period.  

Period since October 23, 2009

Based on a review of the evidence, the Board finds that a rating in excess of 40 percent for this time period is not warranted.  As noted above, the next higher rating of 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case, unfavorable ankylosis has never been shown.  The Board again acknowledges the limitations that his disability has on his daily activities and the constant pain that he experiences.  Nevertheless, the Board reiterates that the Veteran has never been shown to have unfavorable ankylosis, nor does his range of motion equate to unfavorable ankylosis, even when taking into account his pain on motion.  

Additionally, although the October 2009 examination shows that the Veteran has subjective radiating pain into the legs and feet, along with numbness, the examination does not reveal that the Veteran has any diagnosed nerve impairment.  Thus, the evidence does not show that the Veteran has a neurologic abnormality for which a separate rating can be granted.  There is also no evidence of any incapacitating episodes, as defined above; thus, a higher rating for IVDS is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's degenerative disc disease at the L4-L5 level warrants a rating in excess of 40 percent from October 23, 2009.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 40 percent for this service-connected disability.  This claim must be denied.  

	B.  Right Knee

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected Osgood-Schlatter's disease of the right knee due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's service-connected Osgood-Schlatter's disease has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairment of the knee.  A 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

However, the Veteran has been diagnosed with arthritis due to trauma that has been substantiated by x-ray findings.  Arthritis due to trauma is addressed by Diagnostic Code 5010.  Diagnostic Code 5010 in turn requires that the disability be rated as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion of the knee is evaluated utilizing Diagnostic Codes 5260 and 5621, which address limitation of flexion and limitation of extension, respectively.

VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service- connected disability.  38 C.F.R. § 4.14 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion, a 10 percent rating is for application when flexion is limited to 45 degrees.  A 20 percent rating is for application when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension, a 10 percent rating is for application when extension is limited to 10 degrees.  A 20 percent rating is for application when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The Veteran was afforded a VA examination in December 2004.  The Veteran reported increased problems with strength.  He complained of weakness and his legs "giving out."  Examination revealed no swelling; moderate quad and hamstring atrophy; poor strength; mild patella crepitation; no palpable tenderness; negative McMurray's; and stability.  The Veteran had extension of zero degrees and 125 degrees of flexion without pain.  The examiner opined that the quad atrophy was secondary to nonuse and did not appear to be directly related to surgery on active duty.

The Veteran was afforded a second VA examination in November 2006.  He reported that the pain had become progressively worse.  The Veteran used a cane intermittently for walking.  He was able to stand for more than one, but less than three, hours.  He could walk one quarter of a mile.  There was no deformity, giving way, instability, or weakness.  The Veteran had pain, stiffness, and repeated effusion.  He reported severe flare-ups of joint disease that occurred weekly.  He had increased pain during flare-ups and they were reported to last one to two days.  The Veteran's gait was antalgic with poor propulsion.  There was no evidence of abnormal weight bearing.  Range of motion testing revealed active and passive flexion of 100 degrees with pain beginning at 90 degrees; there was no additional loss of motion on repetition.  He had zero degrees of active and passive extension with no pain or additional loss of motion on repetition.  There was no loss of bone or part of a bone or ankylosis.  There was no crepitation, masses behind the knee, clicks or snaps, instability, or meniscus abnormality.  There was grinding and subpatellar tenderness.  X-rays showed mild degenerative joint disease of the right knee.  The Veteran's right knee disability had a moderate effect on shopping and exercise, and a severe effect on sports.  

The Veteran was afforded a third VA examination in October 2009.  He reported that his disability had progressively worsened.  He reported increased pain, loss of motion, and less ability for activities.  There was no deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran had pain, stiffness, weakness, incoordination, and decreased speed of motion.  The Veteran was able to stand for 15-30 minutes and was able to walk one quarter of a mile.  He always used a cane.  Gait was antalgic.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, recurrent dislocations, masses behind the knee, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran had tenderness, pain at rest, abnormal motion, guarding of movement, crepitation, clicks or snaps, and grinding.  Range of motion testing revealed 125 degrees of flexion and normal extension of zero degrees, with objective evidence of pain on motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after repetitions of motion.  There was no joint ankylosis.  The Veteran's right knee disability had a mild effect on traveling, feeding, bathing, dressing, and toileting; a moderate effect on chores, shopping, recreation, grooming, and driving; and a severe effect on exercise and sports.  The examiner opined the Veteran's right knee disability to be moderate.  

VA treatment records dated through 2009 reflect the Veteran's complaints of right knee pain and document his use of a knee brace.

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted at any time during the pendency of this appeal.  The next higher rating of 30 percent under Diagnostic Code 5257 requires moderate recurrent subluxation or lateral instability, which has not been shown.  Indeed, the Veteran denied instability at the November 2006 examination and also denied episodes of subluxation and instability at the October 2009 examination.  His VA treatment records also fail to shown moderate recurrent subluxation or lateral instability.  Thus, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  

As discussed above, VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2010).

In reviewing the evidence, the Board finds that a higher or separate rating for limitation of motion due to the Veteran's arthritis is not warranted.  Throughout this appeal, the Veteran's extension has been shown to be normal at zero degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  The Veteran's flexion has been shown to be no worse than 100 degrees; a 10 percent rating requires that flexion be limited to 45 degrees.  Even when taking into account the Veteran's pain on motion, his flexion cannot be said to equate to limitation to 45 degrees.  Therefore, a higher rating or separate rating for limitation of motion is not warranted.

The Board has also considered whether a higher or separate rating is warranted under any of the diagnostic codes used for rating the knee, but finds that none apply.  Diagnostic Code 5256 is for application when there is ankylosis of the knee, which has never been shown.  Diagnostic Code 5258 is not for application as the evidence does not show dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  Since no semilunar cartilage has been removed, Diagnostic Code 5259 is not for application.  The evidence does not show impairment of the tibia and fibula; therefore Diagnostic Code 5262 is also inapplicable.  Lastly, there is no evidence of genu recurvatum, so Diagnostic Code 5263 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's Osgood-Schlatter's disease warrants a rating in excess of 10 percent at any time during the pendency of this claim.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 20 percent for this service-connected disability.  This claim must be denied.  

	
      
C.  Extraschedular Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the lumbar spine and right knee disabilities have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  It is undisputed that the Veteran's lumbar spine and right knee disabilities have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service- connected disability in civil occupations.  38 U.S.C.A. § 1155."  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including his problems with pain.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of an extraschedular evaluation is not warranted.












(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 20 percent prior to October 23, 2009, and in excess of 40 percent since October 23, 2009, for degenerative disc disease at the L4-L5 level, is denied.

Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


